Execution Version


COLLATERAL GRANT OF SECURITY INTEREST IN COPYRIGHTS
 
This Collateral Grant of Security Interest in Copyrights (this “Agreement”) is
made as of this 28th day of September, 2007, by each of Diomed Holdings, Inc., a
Delaware corporation, and Diomed, Inc., a Delaware corporation (each a
“Grantor”, and collectively, the “Grantors”), for the benefit of Hercules
Technology Growth Capital, Inc., a Maryland corporation (“Grantee”).
 
WHEREAS, Grantors own an interest in Copyrights (as defined in the Loan
Agreement (as defined below)) and are, whether individually or collectively,
party to Copyright Licenses to which it is a party (as defined in the Loan
Agreement) listed on Schedule I; and
 
WHEREAS, pursuant to that certain Loan and Security Agreement dated as of
September 28, 2007, and related Notes (as defined therein) (collectively, the
“Loan Agreement”), each Grantor has granted to Grantee a security interest in
all of such Grantor’s assets, including all right, title and interest of such
Grantor in, to and under all of such Grantor’s Copyrights and Copyright Licenses
to which it is a party, all renewals thereof, in each case whether presently
existing or hereafter arising or acquired, to secure the payment of all the
Secured Obligations (as defined in the Loan Agreement). All capitalized terms
and rules of construction used herein but not defined or established herein
shall be applied herein as defined or established in the Loan Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantors agree as follows:
 
1.  Grant of Security Interest in Copyright Collateral. To secure the prompt and
complete payment, performance and observance of the Secured Obligations, each
Grantor hereby reaffirms its grant of, and further grants to Grantee a
continuing security interest in all of such Grantor’s now existing or hereafter
acquired right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Copyright Collateral”), whether now existing or hereafter arising:
 
a.  all Copyrights and Copyright Licenses to which it is a party including those
Copyrights listed on Schedule I; and
 
b.  all Proceeds of the foregoing.
 
2.  Authorization. Should any Grantor register any Copyrights, such Grantor (i)
shall promptly notify Grantee of such registration and (ii) hereby authorize
Grantee to file this Agreement with the U.S. Copyright Office and take any other
actions necessary to perfect Grantee’s security interest in the Copyright
Collateral. Each Grantor hereby authorizes and requests that the U.S. Copyright
Office, Library of Congress record this Agreement and the interests herein
granted.
 
3.  Security for Obligations. The security interest in the Copyright Collateral
is granted to secure the Secured Obligations under and pursuant to the Loan
Agreement. Each Grantor does hereby further acknowledge and affirm that the
rights and remedies of Grantee with respect to the security interest in the
Copyright Collateral made and granted hereby are more fully set forth in the
Loan Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.
 
4. Maintenance of Schedule. Each Grantor authorizes Grantee to unilaterally
modify this Agreement by amending Schedule I to include any future Copyrights
and Copyrights Licenses which are Copyrights and Copyright Licenses under
paragraph 1 hereof.
 
 
 

--------------------------------------------------------------------------------

 

5.  Governing Law. This Agreement shall be deemed made and accepted in and shall
be governed by and construed in accordance with the laws of the State of
California without regard to the conflicts of law principles hereof, and (where
applicable) the laws of the United States of America.
 
6.  Further Assurances. At any time and from time to time, upon the written
request of Grantee, and at the sole expense of Grantors, each Grantor will
promptly and duly execute and deliver such further instruments and documents and
take such further action as Grantee may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and the Loan
Agreement, and of the rights and powers herein and therein granted, including,
without limitation, the filing of any additional, supplemental, or amended
Collateral Grant of Security Interest in Copyrights with the U.S. Copyright
Office, or the filing of any financing statements or continuation statements
under the Uniform Commercial Code in effect in any jurisdiction with respect to
the Liens created hereby or in any of the Loan Agreement.
 
7.  Grantee’s Right to Sue. From and after the occurrence and during the
continuance of an Event of Default, subject to the terms of the Loan Agreement,
Grantee shall have the right, but shall in no way be obligated, to bring suit in
its own name against any third parties to enforce Grantee’s interests in and to
the Copyright Collateral, and, if Grantee shall commence any such suit, Grantors
shall, at the request of Grantee, do any and all lawful acts and execute and
deliver any and all proper documents, instruments or information that may be
necessary or desirable to aid Grantee in such enforcement and Grantors shall
promptly, upon demand, reimburse and indemnify Grantee for all costs and
expenses, including reasonable attorneys’ fees, incurred by Grantee in the
exercise of the foregoing rights. Any recovery from such suits shall be applied
by Grantee in the order or priorities set forth in the Loan Agreement.
 
8.  Modification. Except as set forth in paragraph 4 hereof, this Agreement
cannot be altered, amended or modified in any way, except as specifically
provided by a writing signed by Grantors and Grantee.
 
9.  Binding Effect. This Agreement shall be binding upon Grantors and their
respective successors and assigns, and shall inure to the benefit of Grantee,
its nominees and assigns.
 
10. Notice. Section 11.2 (Notice) of the Loan Agreement is hereby incorporated
herein in its entirety, save that references therein to the term Lender shall be
deemed to be references to Grantee herein and references therein to the term
Borrower shall be deemed to be references to Grantors herein.
 
[Remainder of Page Intentionally Left Blank]
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Collateral Grant of
Security Interest in Copyrights as of the date first set forth above.
 
DIOMED HOLDINGS, INC.
   
By:
 
 
Name:
 
Title:
   
DIOMED, INC.
   
By:
 
 
Name:
 
Title:

 
 
3

--------------------------------------------------------------------------------

 


HERCULES TECHNOLOGY GROWTH
CAPITAL, INC.
 
By:
 
Name:
K. Nicholas Martitsch
Its:
Associate General Counsel

 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
TO COLLATERAL GRANT OF SECURITY INTEREST IN COPYRIGHTS
BY DIOMED HOLDINGS, INC. AND DIOMED, INC. IN FAVOR OF HERCULES
TECHNOLOGY GROWTH CAPITAL, INC.
 
COPYRIGHT REGISTRATIONS, APPLICATIONS AND LICENSES
 
Copyright Title
 
Copyright No.
 
Registration Date
NONE
       

 
 
5

--------------------------------------------------------------------------------

 